Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.
 3.	This action is in response to the papers filed on 06/24/2022.
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow.
The amendment overcome 102 rejection in prior office action.
The 103 rejection over Petrovics 2008 in prior office action is withdrawn because the amended claims 1, 3-4, 7, 12, 14, 17, and 32 are directed to detecting gene expressions of PCA3 and PCGEM1 in a non-DRE urine comprises exosome or nucleic acids isolated from exosomes in a patient, and the argument directed to Petrovics for detecting gene expressions in post-DRE urine of prostate cancer patient is persuasive. 
The 103 rejection over Srivastava in view of Petrovics 2004 in prior office action is withdrawn because the amended claims 1, 3-4, 7, 12, 14, 17, and 32 are directed to detecting gene expressions of PCA3 and PCGEM1 a non-DRE urine comprises exosome or nucleic acids isolated from exosomes in a patient, and the argument directed to a combination of Srivastava in view of Petrovics 2004 is persuasive. 
Currently, claims 1, 3-4, 7, 9-12, 14, 17, 19, and 32-46 are pending and they are under the examination. 
Duplicate Claims Warning
4.	 Applicant is advised that should claims (1, 4, 7, 9, 32, 34, 36-37, 39 and 41)
 be found allowable, claims (12, 14, 17, 19, 33, and 42-46, respectively) will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	The method steps of independent claims 1 and 12 are identical and the preamble of these claims are directed to intended use of the recited method steps. Claims 4,7,9 and 32 (which depend from claim 1) and claims 12, 14, 17, 19 and 33 (which depend from claim 12), respectively, are identical.  
The method steps of independent claims 34 and 42 are identical and the preamble of these claims are directed to intended use of the method steps. Claims 36-37, 39 and 41(which depend from claim 34) and claims 43-46 (which depend from claim 42), respectively, are identical.  
Claim Rejections - 35 USC § 112 (b) (indefiniteness)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 12, 14, 17, 19, 33, and 42-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claims 12 and 42 recite “A method of diagnosing or prognosing prostate cancer in a patient”, and a method step of “detecting expression of a plurality of genes in a biological sample obtained from the patient…”.
The claims are confusing because it is unclear how to accomplish diagnosing or prognosing a prostate cancer patient through detecting expression of a plurality of genes without any further assessment of resultant gene expressions from the detecting. For example, what is the assessment or what are the criteria for correlation between detected expression of a plurality of genes from a non-DRE urine and likelihood of the prostate cancer in the patient, high detected gene expression indicates bad prognosis or good prognosis of prostate cancer?
  Claims that are rejected but not specifically addressed are indefinite because they depend from a claim which is addressed and do not remedy the issue of indefiniteness.  



Claim Rejections - 35 USC § 112 (a) New Matter
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 4, 11, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 4 and 14 are directed to decreased expression of PCA3 and PCGEM1 as compared to a control or a threshold value indicates the presence of prostate cancer in the biological sample.
The specification discloses that “overexpression and decreased expression of a gene can be determined by any suitable method, such as by comparing the expression of the genes in a test sample with a control (e.g., a positive or negative control or threshold value)” (para 0076). The specification discloses detecting PCA3 and PCGEM1 expression in non-DRE urine (Fig. 7 A and C), and overexpression of at least one of the genes including PCA3 and PCGEM1 as compared to a control or a threshold value indicates the presence of prostate cancer in the biological sample (para 0012, 0015). 
The specification does not teach nor inherently suggest nor imply a decreased expression of PCA3 and PCGEM1 compared to as compared to a control or a threshold value is an indicative of the presence of prostate cancer in a non-DRE urine sample of a patient.  In addition, no basis for these limitations are identified in the paper files with the amendment on 06/24/2022. Accordingly, this is a new matter. (MPEP 2163.04 and MPEP 2163.07)
Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


10.	Claims 3-4, 11-12, 14, 17, 19, 33, 35-36, 40, and 42-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements were established, routine and conventional at the time of invention was made. 
Step 1
Claims 3 and 35, which depend from claim 1 and 34 are analyzed. The claims are directed to a method of obtaining a gene expression profile in a biological sample from a patient. 
Independent claims 12 and 42 recite a method of diagnosing or prognosing prostate cancer in a patient. Thus, the claims are directed to a process, which is one of the statutory categories of invention.  (Step 1: Yes)
Step 2 A Prong 1: Evaluating whether the claim recites a Judicial Exception
The next step is to analyze the claim as to whether it is directed to any judicial exception. 
Claims 3 and 35 are directed to detecting expression of a plurality of genes in a biological from a patient and determining if the biological sample contains prostate cancer using the detected expression data. Thus, the claim sets forth a correlation between the gene expression in a biological sample from the patient and determining the prostate cancer. Claims 4 and 36, which depend from claims 1 and 34, are directed to having overexpression or decrease expression PCA3 and PCGEM1; OR PCA3 and PSGR, as compared to a control or threshold to indicate the presence of prostate cancer in the biological sample. Thus, claims 4 and 36 set forth a correlation between the gene expression in a biological sample from the patient and determining the prostate cancer. These types of correlations are a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo. Thus, claims 3-4 are directed to at least once exception which is termed law of nature (Step 2A Prong 1: Yes).
 	Furthermore, the recitation as “determining” could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract idea (e.g. the mental comparison in Ambry Genetics or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams) (MPEP 2106.04(a)). That is a mental process. Accordingly, claims 3 and 35 are directed to at least once exception which is termed, law of nature or an abstract idea or both (Step 2A Prong 1: Yes)
Claims 12 and 42 are directed to detecting expression of genes in a biological sample obtained from a patient for diagnosing or prognosing prostate cancer the patient. Thus, the claims set forth a correlation between the gene expression in a biological sample from the patient, and diagnosing or prognosing prostate cancer. This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo. Accordingly, claims 12 and 42 are directed to at least once exception which may be termed, law of nature (Step 2A Prong 1: Yes)

Step 2 A Prong 2: Evaluating whether the Judicial Exception is integrated into a practical application
The subsequent step is to evaluate as to whether the claim as a whole integrates the judicial exception into a practical application. The claims do not recite additional elements that integrate the judicial exception into a practical application because there are no elements in addition to the judicial exceptions that apply or use the judicial exceptions. The element in the claims 3, 35, 12 and 42 are the method step of “detecting”, this step does not integrate the judicial exception because this is a data gathering step. In addition, the recitation of claims 4, 14, 36 and 43 are directed to natural correlation between overexpression/decreased expression of detected genes compared to a control or a threshold and likelihood of prostate cancer; and the claims do not require any additional method step to be performed. Thus, these recited elements of the claims do not meaningfully limit the exception and does not integrate the recited judicial exception into a practical application. (Step 2A Prong 2: No)

Step 2 B: Evaluating whether the claim provides an inventive concept
The claims are evaluated as to whether any element, or combination of elements, is sufficient to ensure that the claim amounts to an inventive concept or significantly more than the recited judicial exception. Claims 3, 35, 12 and 42 are directed to detecting a plurality of expression of genes (i.e. PCA3 and PCGEM1 OR PCA3 and PSGR genes) in a biological sample obtained from exosome or nucleic acid isolated from exosomes obtained from a non-DRE urine sample. 
Claims 19 and 45 are directed to extracting RNA from exosomes in the non-DRE urine sample prior to the step of detecting plurality of expression of the genes. The methods of extracting RNA from the biological sample from a patient (e.g. non-DRE urine sample) including isolating RNA from the sample from a subject (e.g. nucleic acid from exosomes), performing reverse transcribing the extracted mRNA to obtain a cDNA, amplifying the cDNA, and detecting gene expression in the sample, were well-understood, routine and conventional prior to the effective filing date as exemplified by the state of the art cited herein [Srivastava et al. US20160326594A1; Luca et al. WO 2018/065525 Al (priority date of 05 October 2016); Russo, US 20150024949; Klass et al., US 20150024961; Haince et al. US20150218646; Fradet et al. US 20130344487; Hessels and Schalken. Asian Journal of Andrology; 2013;15: 333–339 (Review);and Prostatic Diseases; 2015; 18, 370–375 and Quek et al. The Prostate;2015; 75:1886–1895].
Donovan et al. teaches extracting exosomal RNA from non-DRE urine sample from a prostate cancer patient to detect gene expressions (e.g. PCA3) via reverse transcription-quantitative PCR (see abstract, p 371 col 1-2). Quek et al. teaches extracting RNA from urine collected without involving a prostate massage, performing amplification of RNA and synthesis of cDNA, and detecting gene expression (p 1887 col 1-2 and p 1888 col 1). Russo teaches detecting gene expressions of PCA3 and PSGR in urine sample obtained without a digital exam (DRE) for diagnosing prostate cancer comprising extracting RNA from macrovesicles of urine, reverse transcriptase of RNA into cDNA (see Example 1, para 126-132). Fradet teaches detecting nucleic acid levels of PCA3 and PCGEM1 a urine sample obtained from a prostate cancer patient (see abstract, para 0022, 0083-0086 and 0093).
Therefore, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B: No). 
Therefore, the claims are not directed to patent eligible subject matter. Claims 11 and 40, which depends from claims 4 and 36, respectively, further limit the control.
Claims 14 and 43, which depends from claims 12 and 42, respectively, further limits the detected gene expressions that indicate the presence of the prostate cancer in the biological sample. Claims 17 and 44, further limit the expression, and claims 33 and 46 further limit the plurality of genes. These limitations merely recite to narrow the scope of the inventions and do not meaningfully limit the exception; thus, they do not integrate the recited judicial exception into a practical application. Therefore, the claims are not directed to patent eligible subject matter.
Response to Argument
The response traverses the rejection on pages 7-11 of the remarks received on 06/24/2022. 
 	The response summarizes rejection of claims 3-4 and 12, 14, 17 and 19 in prior office action. 
With regard to dependent claims 3-4, the response asserts that independent claim 1 is not rejected, thus, the claim is directed to patentable subject matter, as being drawn to a method of obtaining a gene expression profile by detecting expression of genes, and accordingly, dependent claims 3 and 4, also directed towards a method of obtaining a gene expression profile, are patent eligible.
The response discusses the examination guidelines set forth a two-step subject matter eligibility test stated in MPEP 2106 (III); and asserts the office has improperly applied this two-part test for claims 3-4 directed to a judicial exception (i.e. law of nature) and determining the claims do not recite additional elements that integrate the judicial exception into a practical application because there are no elements in addition to the judicial exceptions that apply or use the judicial exceptions.
The response further asserts “it was not known that the specifically-identified gene expression profile of PCA3 combined with PCGEM1 could be used to diagnose or prognose prostate cancer, much less that expression of such genes could be detected from nucleic acids isolated from exosomes obtained from a non-DRE urine sample. Such a step of detecting expression of these specific genes from exosomes or nucleic acids isolated from exosomes obtained from a non-DRE urine sample was not conventional and amounts to significantly more than "mere instruction to 'apply' the correlation and critical thinking step (the exception) using well-understood, routine, or conventional techniques in the field." Life Sciences Example at 13.”
This argument has been thoroughly reviewed and fully considered but not found persuasive because the recitation of instant claims 3 and 4 (with recitation of independent claim 1) are directed to a judicial exception, law of nature (as described above). The instant claim 3 is also directed to an abstract idea (see above). 
With regard to Step 2 B analysis, isolating nucleic acids from exosome of urine (e.g. non-DRE urine) and detecting a plurality of gene expressions including PCA3 and PCGEM1 for diagnosing prostate cancer, was well-understood, routine, or conventional techniques in the field, as exemplified by prior art (see the rejection above). Thus, the claims are not directed to patent eligible subject matter.
With regard to claims 12, 14-17 and 19, the response asserts “Claim 12 has been amended herein to recite, inter alia, detecting expression of PCA3 and PCGEM1 in a biological sample comprising exosomes or nucleic acids isolated from exosomes obtained from a non-DRE urine sample. Accordingly, for at least the reasons discussed above for claims 3 and 4, claim 12 also recites unconventional steps that are more than mere instructions to apply a correlation using known, routine techniques in the art. The claim is therefore directed towards patentable subject matter.” 
This argument has been thoroughly reviewed and fully considered but not found persuasive because the recitations directed to detecting a plurality of gene expressions comprising at least PCA3 and PCGEM1 for diagnosing prostate cancer in exosome from urine sample including non-DRE urine indicate generating linking the use of judicial exception to a field of use that is detecting a plurality of gene expressions in a urine sample [see MPEP 2106.05 (d)]. Furthermore, the method step of “the detecting” was well-understood, routine, or conventional techniques in the field, as exemplified by prior art (see the rejection above). Thus, the claims are not directed to patent eligible subject matter.
Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

12.	Claims 1, 3-4, 7, 9-12, 14, 17, 19, 34-40, and 42-45 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Quek (Quek et al. The Prostate; 2015; 75:1886–1895) as evidenced by Affymetrix Human Genome U133 Plus 2.0 Array that uses a platform GEO accession: GPL570 (https://www.ncbi.nlm.nih.gov/geo/query/acc.cgi?acc=GPL570, retrieved from internet, retrieved on 10/19/2021).
With regard to claims 1, 12, 34 and 42, claims are directed to detecting expression of a plurality of genes in a biological sample obtained from a patient and the biological sample comprise exosomes or nucleic acids isolated from exosomes obtained from a non-DRE urine sample. 
The specification discloses that urine samples may be collected in regular urine specimens without a digital rectal examination (DRE) or prostate biopsy (e.g. non-DRE) (see para 0071). This disclosure indicates non-DRE urine sample in this context encompasses urine sample collected anytime from a subject that is not collected while employing the process of DRE or a prostate biopsy. Urine inherently contains exosomes, thus, it is a “biological sample” that “comprises exosomes.”  
Quek teaches a method of detecting a plurality of gene expressions comprising PCA3 expression in a urine sample collected without involving a prostate massage from prostate cancer patients (see abstract, p 1887 col 1-2, p 1892 col 2 through p 1893 col 1); and collecting urine sample from patients at patients’ convenience with regard to quality for prostate cancer marker analysis (see p 1887 col 1), This teaching indicates using non-DRE urine sample in the method and the urine sample comprises exosome because Quek teaches having exosomes in the urine (see p 1892 col 2 through p 1893 col 1, and the disclosure of the specification at para 0013).
Quek teaches detecting the expression of genes comprising PCA3 in the nucleic acid sample isolated from non-DRE urine using DNA microarray, affymetrix HU133 GeneChips (p 1888 col 1 para 1, abstract) and observing plurality urinary transcriptomes specific to prostate cancer (abstract, Fig. 3 A).
With regard to claims 1, 12, 34, and 42, the U133 human array has all PCA3, PCGEM1, and PSGR genes on it (see the evidence). Thus, Quek inherently teaches detecting a plurality of gene comprises at least recited PCA3 and PCGEM1 genes of claims 1 and 12; and PCA3 and PSGR genes of claims 34, and 42. 
With regard to claims 9-10, 19, 38-39 and 45, Quek teaches isolating total RNA from the urine sample (abstract, p 1887 col 1 para 1, p 1887 col 2). Urine inherently contains exosomes, thus, it is a “biological sample” that “comprises exosomes.”. Thus, extracting or isolating RNA from a urine sample inherently extracting RNA from exosome in the urine. In addition, Quek teaches the process of extracting total RNA from the urine comprises using lysis buffer (e.g. RLT buffer) and having cell lysate for RNA extraction (see p 1887 col 2 para 2). Quek teaches processing cDNA synthesis in isolated RNA that includes in vitro transcription to generate amplified sense aRNA (see abstract, p 1887 col 2 through p 1888 col 1, p 1889 col 1), indicating that the method comprises reverse transcribing the extracted RNA to obtain a cDNA and amplifying cDNA prior to the detecting gene expressions.
With regard to claims 7 and 37, Quek teaches isolating RNA from the urine sample (abstract, p 1887 col 1 para 1, p 1887 col 2), analyzing urinary nucleic acid expression using Affymetrix HU133 to detect nucleic acid expression (p 1888 col 1 para 1, abstract). 
With regard to claims 3 and 35, Quek teaches analyzing urinary RNA data obtained from DNA microarrays, determining differential gene expression between case prostate cancer urine and non-cancer control urine (Fig. 3A, p 1890 col 1 -2, p 1891 col 1 para 2). Quek teaches observing differential gene expressions between prostate cancer and non-cancer (Fig. 3A). 
With regard to claims 4, 11, and 14, claims are directed to overexpression or decreased expression PCA3 and PCGEM1, as compared to a control or a threshold value that indicates the presence of prostate cancer in the biological sample. 
With regard to claims 36, 40 and 43, claims are directed to overexpression expression PSGR and PCA3 as compared to a control or a threshold value that indicates the presence of prostate cancer in the biological sample. 
The recitations of claims 4, 14, 36 and 43 do not have any method step that is required for the recited limitation. Having the resultant overexpression or decreased expression of PCA3 and PCGEM1 is inherent property of the method of detecting gene expression of a plurality of genes in the biological sample obtained from the patient. Having the resultant overexpression expression of PSGR and PCA3 is inherent property of the method of detecting gene expression of a plurality of genes in the biological sample obtained from the patient.
In addition, this is a natural correlation between observing overexpression/ decreased expression of the genes from PCA3 and PCGEM1; OR overexpression of PSGR and PCA3 genes as comparted a control or a threshold value that indicates the presence of prostate cancer in the biological sample. Claim 11 (which depends from claim 4) and claim 40 (which depends from claim 36), the limitation of “the control is a ….” does not require any further because the recitation of claims 4 and 36 does not require any method step and they are directed to a natural correlation.
Nonetheless, Quek teaches detecting differential gene expression between case prostate cancer urine and non-cancer control urine (Fig. 3A, p 1890 col 1 -2, p 1891 col 1 para 2). This indicates comparing the detected gene expressions of the prostate tumors in the patients with the control samples to determine the presence of the prostate cancer in the biological sample. 
Accordingly, Quek teaches the limitations of claims 1, 3-4, 7, 9-12, 14, 17, 19, 34-40, and 42-45.
The Evidence
[Affymetrix Human Genome U133 Plus 2.0 Array that uses a platform GEO accession: GPL570 (https://www.ncbi.nlm.nih.gov/geo/query/acc.cgi?acc=GPL570, retrieved from internet, retrieved on 10/19/2021)]
The Affymetrix U133 uses GPL570 platform that has probe sets of PCA3, PSGR and PCGEM1 (see below). 

    PNG
    media_image1.png
    89
    952
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    68
    975
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    43
    975
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    45
    984
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    159
    461
    media_image5.png
    Greyscale




13.	Claims 1, 3-4, 7, 9-12, 14, 17, 19 and 32-33 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Fradet (Fradet et al. PG Pub No. US 20130344487, publication date of 26 December 2013).
	With regard to claims 1 and 12, Fradet teaches detecting a plurality of gene expressions in urine sample to detect prostate cancer, for example detecting levels of PCA3 nucleic acid together with a second prostate specific marker (e.g. PCGEM1) the urine sample obtained from a prostate cancer patient (see abstract, para 0022, 0083-0086 and 0093). (Limitation of claims 32-33)
	The teachings of Fradet include obtaining a urine sample without DRE to detect gene expressions of PCA3 and PCGEM1in prostate cancer patient (e.g. RNA expressions) (see para 0027, 0021-0022). Fradet teaches that the amplification method and/ or detection method is sensitive enough to detect the targeted markers (PCA3 and second marker) in non-DRE urine (see para 0027). These teachings of Fradet show capability of the method in performing detecting gene expression of PCA3 and PCGEM1 in nucleic acid sample obtained from non-DRE urine. 
Fradet teaches extracting total nucleic acid (i.e. RNA) from urine and purification of the nucleic acid using the methods known in the art (see para 0024, 0028), and detecting RNA using amplification method (see para 0023-0024). Urine inherently contains exosomes, thus, it is a “biological sample” that “comprises exosomes.”  Further, extracting or isolating total RNA from a urine sample inherently comprises extracting RNA from exosome in the urine. 
Accordingly, Fradet teaches all the limitations of claims 1, 12 and 32-33.
With regard to claim 3, Fradet teaches analyzing gene expression levels detected in the urine sample the prostate cancer patient via comparing the amount of PCA3 nucleic acid to the amount present in a normal control samples (or a determined cut-off value) in determining the presence or presence of prostate cancer (para 0084-0086, para 0093). 
With regard to claims 4 and 14, claims are directed to overexpression or decreased expression PCA3 and PCGEM1 as compared to a control or a threshold value that indicates the presence of prostate cancer in the biological sample. The claims do not have any method step that is required for the recited limitation. Having the resultant overexpression or decreased expression of PCA3 and PCGEM1 is inherent property of the method of detecting gene expression of a plurality of genes in the biological sample obtained from the patient. In addition, this is a natural correlation between observing overexpression or decreased expression of PCA3 and PCGEM1 genes as comparted a control or a threshold value that indicates the presence of prostate cancer in the biological sample. Nonetheless, Fradet teaches overexpression of PCA3 is associated with prostate cancer (see para 0083) 
Claim 11, which depends from claim 4, does not require any further because claim 4 does not have any method step and claim 4 is directed to a natural correlation, as described above. Nonetheless, Fradet teaches detecting the presence of PCA3 nucleic acid in the urine sample together with a second prostate specific marker (e.g. PSA, PCGEM1) and a third prostate specific makers the urine sample (see para 0022, 0128 and 0083-0084). Fradet teaches that the second prostate-specific marker (e.g. PSA) is served as a control for the presence of prostate specific cells in the sample as well as to further validate the PCA3 detection results (e.g., a negative result obtained with the detection of PCA3) (see para 0084). These teachings of Fradet indicate the control is PSA that is a housekeeping gene. 
With regard to claims 7 and 17, Fradet teaches detecting PCA3 and PCGEM1 RNA levels in the urine sample via hybridization assay and performing real time PCR amplification (see abstract, para 0023-0024, para 0084-0087, 00940058), indicating nucleic acid expression is detected.  
With regard to claims 9-10, and 19, the teachings of Fradet inherently include extracting RNA from exosome in non-DRE urine as described above (also see para 0023-0024, 0028), and detecting RNA using amplification method (see para 0023-0024). Additionally, Fradet teaches the process of extracting total RNA from the urine comprises using lysis buffer followed by extraction of nucleic acid (para 0145, para 0028). Fradet teaches processing cDNA synthesis comprising reverse transcription of RNA and amplifying cDNA (see para 0067, 0093), indicating that the method comprises reverse transcribing the extracted RNA to obtain a cDNA and amplifying cDNA prior to the detecting gene expressions.
Thus, Fradet teaches the limitation of claims 1, 3-4, 7, 9-12, 14, 17, 19 and 32-33.
14.	Claims 34-40, and 42-45 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Russo (PG Pub. No. US 20150024949, publication date of 22 January 2015).
	With regard to claims 34 and 42, Russo teaches detecting expression levels of genes in nucleic acid extracted from microvesicles (i.e. exosomes) in urine sample collected without a digital rectal exam (DRE) or a prostatic massage prior to urine collection (Example 1 para 0125-0132, para 0081, Example 3, Example 12 para 0183-0184). Russo teaches collecting the urine samples from the individuals from control group, biopsy positive prostate cancer group, and biopsy negative group etc. (para 0126). Russo teaches detecting a plurality of gene expression levels comprising PCA3 and PSGR in the urine sample (see Example 12 para 0183, Table 5, claims 1, 8 and 20). 
	With regard to claim 35, Russo teaches analyzing differential gene expression levels detected in the urine samples between different groups to determine the presence of prostate cancer (Example 1 para 132, and Example 12 para 0184-0186). 
Russo further teaches analyzing gene expression levels data of PCA3 and PSGR obtained from the urine samples from biopsy positive group and biopsy negative group of prostate cancer patients (see para 0184-0186).
With regard to claims 36 and 43, claims are directed to overexpression expression PSGR and PCA3 as compared to a control or a threshold value that indicates the presence of prostate cancer in the biological sample. The claims do not have any method step that is required for the recited limitation. Having the resultant overexpression expression of PSGR and PCA3 is inherent property of the method of detecting gene expression of a plurality of genes in the biological sample obtained from the patient. In addition, this is a natural correlation between observing overexpression of PSGR and PCA3 genes as comparted a control or a threshold value that indicates the presence of prostate cancer in the biological sample.
Nonetheless, Russo teaches observing statistically significant expression level of PCA3 between biopsy positive group and biopsy negative group (para 141, Table 3). Russo teaches measuring area under the curves from ROC analysis in comparing the biomarker expression levels between biopsy positive samples to biopsy negative samples and observing AUC of PSGR suggests having diagnostic value in determining the prostate cancer (para 0187-0188).
With regard to claims 37-39 and 44-45, Russo teaches extracting RNA from the microvesicles (i.e. exosome) in the urine sample obtained without a digital rectal exam (DRE) or a prostatic massage prior to urine collection (para 0125-0128). Russo teaches performing reverse transcribing of RNA into cDNA (para 0129); and performing real time PCR experiments, repeating the PCR reactions with each gene four times for each sample and analyzing gene expression levels (para 0131-0132), indicating amplifying the cDNA prior to the step of detecting expression of the plurality of genes, and detecting nucleic acid expression. 
With regard to claim 40, Russo teaches using a reference gene in analyzing the gene expression data, for example, PSA (see para 0132, 0141, Table 3), indicating using PSA as a control housekeeping gene. 
Accordingly, Russo teaches all the limitations of claims 34-40, and 42-45.
Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.	Claims 41 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over
Russo (PG Pub. No. US 20150024949, publication date of 22 January 2015).
 	Claims 41 and 46, which depend from claims 34 and 42, respectively, the claims recite “wherein the plurality of genes consists of PSGR and PCA3”.
	The teachings of Russo as applied to claims 34 and 42 above are fully incorporated here.
Russo does not teach the plurality of genes consists of PSGR and PCA3.
	However, Russo teaches detecting RNA expression profile one or more of gene selected from the group consisting of a number of genes comprising PCA3 and PSGR (para 0035, 0038, 0041). Russo teaches detecting PSGR in non-DRE urine (Example 12 para 0188, Table 7) and teaches that PSGR individually can have diagnostic value (para 0188). 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method of Russo, so as to have detected a plurality of gene expressions consists of two genes (e.g. PCA3 and PSGR). Russo also teaches performing the method with RNA expression profile two genes comprising PCA3 (para 0030-0031). Russo teaches performing the method with RNA expression profile of one or more of a gene from a group consisting of PCA3, PSGR and other genes, for example, a combination of two genes (para 0035, 0038, 0041). Further, Russo teaches PSGR individually has diagnostic value (para 0188). Thus, it would have been obvious to have detected a plurality of gene consists of PCA3 and PSGR because the combination of these two gene would provide a diagnostic value for prostate cancer assessment. 
17.	Claims 41 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over
Russo (PG Pub. No. US 20150024949, publication date of 22 January 2015), as applied to claims 34-40, and 42-45 above, in view of Rigau (Rigau et al. The Prostate; 2010; 70:1760-1767).
Claims 41 and 46, which depend from claims 34 and 42, respectively, the claims recite “wherein the plurality of genes consists of PSGR and PCA3”.
	The teachings of Russo as applied to claims 34 and 42 above are fully incorporated here.
Russo does not teach the plurality of genes consists of PSGR and PCA3. 
	However, Russo teaches detecting RNA expression profile one or more of gene selected from the group consisting of a number of genes comprising PCA3 and PSGR (para 0035, 0038, 0041). Russo teaches detecting PSGR in non-DRE urine (Example 12 para 0188, Table 7) and teaches that PSGR individually can have diagnostic value (para 0188). 
	 Rigau teaches detecting RNA expressions of PSGR and PCA3 in urine sample from prostate cancer patient for detection of prostate cancer (see abstract, p 1761 col 2 para 3 through p 1762 col 2, Fig. 1-2). Rigau teaches observing an improved specificity using a combination of PSGR and PCA3 expression (see abstract). 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method of Russo, so as to have detected a plurality of gene expressions consists of two genes (e.g. PCA3 and PSGR), as taught by Rigau. Russo teaches performing the method with RNA expression profile of one or more of a gene from a group consisting of PCA3, PSGR and other genes, for example, a combination of two genes (see para 0030-0031, 0035, 0038, 0041). Rigau teaches a combination of expressions of PSGR and PCA3 in the urine provide a high sensitivity in determining prostate cancer (abstract). Rigau teaches using urine obtained after prostate massage in the method. Thus, it would have been obvious to have detected a combination of expressions of PCA3 and PSGR in non-DRE urine sample in the method of Russo, because the combination of these two genes would provide a diagnostic value with high sensitivity for prostate cancer assessment that would be useful for determining which patients should undergo biopsy (see abstract of Rigau).

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The pertinent prior art is Donovan et al. Prostate Cancer and Prostatic Diseases; 2015; 18, 370–375. Donovan et al. teaches detecting a plurality of gene expression levels comprising PCA3 in exosomal RNA extracted from non-DRE urine in a prostate cancer patient to predict the likelihood of prostate cancer (see abstract, p 371 col 1-2). 
19.	No claims are allowed. 
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.T.J./Examiner, Art Unit 1634         

/JULIET C SWITZER/Primary Examiner, Art Unit 1634